FLETCHER, Judge
(dissenting):
I find my disagreement with My Brother Judges limited to the resolution of Issue III:
THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF THE APPELLANT IN MISSTATING AND SLANTING THE EVIDENCE OF *279RECORD IN INSTRUCTING THE COURT-MARTIAL PANEL ON FINDINGS.
“In the absence of evidence indicating otherwise, a jury is presumed to have complied with the instructions given them by the judge.” See United States v. Ricketts, 1 M.J. 78, 82 (C.M.A.1975).1
The lead opinion avoids the above quantum of the law. With sagacity, the opinion makes no reference to United States v. Clark, 7 M.J. 178 (C.M.A.1979), which I believe resolves the question against the appellant.
I would affirm the decision of the United States Army Court of Military Review.

. In the present case, the military judge instructed the court members that his comments were not evidence in the case. Moreover, he instructed the members that they must independently determine the facts of the case according to their own recollection of testimony. Finally, he particularly instructed the members to disregard any comment or statement by him which indicates his opinion of guilt or innocence of the accused.